765 F.2d 147
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.KURTIS FORD PARSCH, DEFENDANT-APPELLANT.
NO. 84-1348
United States Court of Appeals, Sixth Circuit.
5/22/85

ORDER
BEFORE:  JONES and WELLFORD, Circuit Judges; BROWN, Senior Circuit Judge.


1
This case is before the Court upon Kurtis Parsch's appeal of his conviction and sentence for violating 18 U.S.C. Sec. 474.  On May 4, 1984, his sentence was suspended and Parsch was placed on probation for a period of three years under the provisions of the Youth Corrections Act.  18 U.S.C. Sec. 402.  On May 14, 1984, Parsch filed his notice of appeal.  On January 7, 1985, the district court discharged Parsch's probation and set aside his conviction pursuant to 18 U.S.C. Sec. 5021(b).  That action was taken while Parsch's appeal was pending.


2
It was the Government's position at oral argument that the appeal was moot in view of the action taken by the district court during the pendency of the appeal.  It was the position of the appellant that the appeal was not moot in spite of the action of the district court because of continuing consequences to him of the judgment of the conviction.  It was unclear who made the motion in district court to set aside the conviction under 18 U.S.C. Sec. 5021(b) and was unclear what the district court and counsel intended to accomplish by the set aside order.  It appeared that it may have been the intention to completely abrogate the effect of the judgment of conviction, which, appellant's counsel pointed out, would not result from the set aside order entered under Sec. 5021(b).  Accordingly, this Court is of the view that the cause should be remanded to the district court for further consideration.


3
It is so ORDERED.